Citation Nr: 0115324	
Decision Date: 06/04/01    Archive Date: 06/13/01	

DOCKET NO.  99-13 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $21,057.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
August 1968.

This matter arises from a January 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO).  Therein, it was held that recovery of the overpayment 
at issue would not violate the principles of equity and good 
conscience.  Following a substantive appeal by the appellant, 
the case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.


REMAND

Preliminary review indicates this case is not yet ready for 
appellate disposition for the reasons that follow.

On the substantive appeal submitted by the veteran in July 
1999, he indicated that he desired a personal hearing before 
a hearing officer at the Cleveland RO.  He also indicated 
that he wanted a hearing before a member of the Board sitting 
in Washington, D.C.  A personal hearing on appeal will be 
granted if an appellant expresses a desire to appear in 
person.  See generally 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.700(a) (2000).  In an October 1999 letter, the 
RO informed the veteran that the Cleveland RO Hearing Officer 
did not hear cases involving the COWC and that if he wanted a 
COWC hearing as well as a Board hearing, he should so inform 
the RO within 30 days of the letter.  The Board notes, 
however, that although no response in this regard was 
forthcoming, the record still contains an outstanding request 
for a local VA hearing as well as a Board hearing.  As 
neither hearing request has been specifically withdrawn by 
the veteran and as the appellate record does not indicate 
that the veteran was scheduled for a personal hearing at the 
RO, the veteran must be scheduled for a local hearing to be 
accorded due process of law.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  A personal hearing should be 
scheduled before the COWC at the 
Cleveland RO.  If the veteran appears as 
scheduled and offers testimony with 
regard to the issue now on appeal, a 
transcript of the proceeding should be 
made a permanent part of the appellate 
record.

2.  If, and only if, the veteran appears 
as scheduled for a personal hearing at 
the RO, then the COWC should again review 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  Then, the RO 
should determine the type of Board 
hearing the veteran wishes to have (i.e., 
in Washington, D.C. or via 
videoconference) and ensure that the 
proper procedures are accomplished to 
afford the veteran that hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  By this 
REMAND, the Board intimates no opinion regarding the final 
disposition of the claim.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



